DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 7/1/2021 have been entered.  Claims 21-25 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analysis of the claims in view of the 2019 Patent Eligibility Guidance (PEG) is provided below.
Re claim 23: A simulation method for controlling movement of a virtual robot in a virtual space, wherein the virtual robot is not a real robot, the simulation method comprising, using a processor: 
a first determining step which determines whether a predetermined portion of the virtual robot has intruded into a first region; 
a first setting step which sets an operating speed of the virtual robot lower than the operating speed before the intrusion into the first region when the first determining step determines that the predetermined portion has intruded into the first region; 
a second determining step which determines whether the predetermined portion has intruded into a second region located inside of the first region; and 
stops the virtual robot when the second determining step determines that the predetermined portion has intruded into the second region.

Step 1: Statutory Category – Yes 
The claim recites a method including at least one step.  The claim falls within one of the four statutory categories. MPEP 2106.03

Step 2A Prong one evaluation: Judicial Exception – Yes – Mental processes
The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 

The claims recite the limitation of determining whether a predetermined portion of a virtual robot has intruded into a first or second region and setting an operating speed of the virtual robot. 
The limitation of determining whether a predetermined portion of a virtual robot has intruded into a first or second region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “using a processor”.  That is, other than reciting “using a processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “using a processor” language, “determining” in the context of this claim encompasses a person viewing a screen and determining whether 
Similarly, the limitations of setting an operating speed of the virtual robot, and stopping the virtual robot, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of “using a processor”.  For example, but for the “using a processor” language, “setting” and “stopping” in the context of these claims encompasses a person substituting in a lower or zero value for the speed of a robot in a mathematical model of a robot.  Thus, this step recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The mere nominal recitation of “using a processor” does not take the claim limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.  

Step 2A Prong Two evaluation:  Practical Application - No
Claims 23 and 24 are evaluated whether as a whole they integrate the recited judicial exception into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, addition insignificant extra solution activity, or generally linking use of a judicial exception to a particular 
In the present case, the additional limitation beyond the above-noted abstract idea is as follows (where the underlined portion is the “additional limitation” while the bolded portions continue to represent the “abstract idea”).
The claims recite the additional element of a processor used to perform the claimed method steps. The processor is described by the specification at a high level of generality. The generically recited processor merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B evaluation: Inventive Concept - No
The claims are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional element in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (US Publication No. 2004/0128026).
Harris teaches:
Re claim 21.  A system for controlling a robot, comprising: 
a simulation processor configured to (i) perform a simulation of movement of a virtual robot performing an operation in a virtual space, wherein the virtual robot is not a real robot, and (ii) generate a simulation result based on the simulation (Figure 3; and paragraphs [0061-0064 and 0099-0101]: the boundary controller monitors the Cartesian position X of the cutter relative to the boundary of the safe region using mathematical models of the robot and its environment.  These mathematical models simulate the dynamic behavior of a theoretical robot modeled after the real robot.); and 
a controller configured to control actual movement of the robot based on the simulation result generated using the virtual robot (robot controller, Figure 2), 

define, in the virtual space, a first region (RII and RIII, Figure 3) and a second region located inside of the first region (RIII, Figure 3), 
control movement of the virtual robot within the virtual space (paragraphs [0064-0066]), 
in response to a determination that a predetermined portion of the virtual robot has intruded into the first region, lower an operating speed of the virtual robot (paragraph [0065]), and 
in response to a determination that the predetermined portion of the virtual robot has intruded into the second region, stop the movement of the virtual robot or retract the virtual robot from the second region (paragraph [0066]).
	
Re claim 23.  A simulation method for controlling movement of a virtual robot in a virtual space, wherein the virtual robot is not a real robot (Figure 3; and paragraphs [0061-0064 and 0099-0101]: the boundary controller monitors the Cartesian position X of the cutter relative to the boundary of the safe region using mathematical models of the robot and its environment.  These mathematical models simulate the dynamic behavior of a theoretical robot modeled after the real robot.), the simulation method comprising, using a processor (paragraph [0153]): 
a first determining step which determines whether a predetermined portion of the virtual robot has intruded into a first region (RII and RIII, Figure 3; and paragraph [0065]); 
(paragraph [0065]); 
a second determining step which determines whether the predetermined portion has intruded into a second region located inside of the first region (RIII, Figure 3; and paragraph [0066]); and 
a stopping step which stops the virtual robot when the second determining step determines that the predetermined portion has intruded into the second region (paragraph [0066]).

Re claim 24.  Further comprising, using the processor: 
a second setting step which sets the operating speed to the operating speed before the intrusion into the first region when the predetermined portion has moved out of the first region (paragraphs [0063-0065]; and Figure 3: the admittance is constant in RI, and equation (2) shows a constant admittance will lead to a constant speed given a constant surgeon’s guiding force).

Re claim 25.  A controlling method for controlling a robot, the controlling method including the simulation method of claim 23 and further comprising: 
a controlling step which controls actual movement of the robot based on the simulation result generated using the virtual robot acquired in the simulation method (robot controller, Figure 2; Figure 3; and paragraphs [0061-0064]; the actual robot is controlled based on the results of the mathematical models simulating the dynamic behavior of a theoretical robot modeled after the real robot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Publication No. 2004/0128026) as applied to claim 21 above, and further in view of Koike et al. (US Publication No. 2008/0243306).
The teachings of Harris have been discussed above. Harris fails to specifically teach: (re claim 22) further comprising: a memory configured to store the simulation result.
Koike teaches, at Figure 2, and paragraph [0071], a next-position control means 90 reduces a speed and brings a robotic arm to a stop when the robotic arm enters a speed-reduction zone based on a mathematical model of the robotic arm, similar to the boundary controller of Harris.  Paragraphs [0052 and 0069-0070] teach a positional information storage means 23 temporarily stores the output positions calculated by the next-position control means 90 so that the next-position control means 90 can restore the calculated next output position to safely return a robotic arm to a safe zone.  
(re claim 22) further comprising: a memory configured to store the simulation result; since Koike teaches a next-position control means 90 reduces a speed and brings a robotic arm to a stop when the robotic arm enters a speed-reduction zone based on a mathematical model of the robotic arm, similar to the boundary controller of Harris; and a positional information storage means 23 temporarily stores the output positions calculated by the next-position control means 90 so that the next-position control means 90 can restore the calculated next output position to safely return a robotic arm to a safe zone.  

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 7/1/2021, with respect to the objection to claim 21, the double patenting rejection of claims 21-23 and 25, and the 35 U.S.C. § 112 rejection of claim 25 have been fully considered and are persuasive.  The objection to claim 21, the double patenting rejection of claims 21-23 and 25, and the 35 U.S.C. § 112 rejection of claim 25 have been withdrawn. 
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 5-6, with respect to the 35 U.S.C. § 101 rejection of claims 23 and 24, 
claims 23 and 24 are amended to clarify that the recited limitations are performed using a processor and therefore cannot be interpreted as simply being performed “in the mind.”


The processor is described by the specification at a high level of generality. The generically recited processor merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The additional element of a processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 

Applicant argues, on pages 6-8, 
the cited portions of Harris fail to disclose performing a simulation of virtual robot performing an operation as recited in claim 21.  

A virtual robot is interpreted to encompass a mathematical model describing a robot.  Harris teaches, at paragraphs [0061-0064 and 0099-0101], using a dynamic model of a manipulator to relate forces and movement vectors of the manipulator as it moves throughout its workspace.  This dynamic model is equivalent to a virtual robot as claimed.  These models are a theoretical representation of a real robot, but they are distinct from the real robot as they are still a model representing an idealized version of the real robot.  This model representing the real robot is moving about its modeled environment performing the same operations as the real robot moving about its real environment.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664